              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

WARREN EASLEY,                        :
   Plaintiff                          :
                                      :            No. 1:17-cv-930
            v.                        :
                                      :            (Judge Rambo)
BRENDA TRITT, et al.,                 :
    Defendants                        :

                               MEMORANDUM

      Before the Court are pro se Plaintiff Warren Easley (“Easley”)’s motion for

emergency hearing (Doc. No. 142), motion to reproduce documents (Doc. No. 148),

and motion for reproduction of documents (Doc. No. 156), as well as Defendants’

response to Easley’s motion for emergency hearing (Doc. No. 154), Easley’s reply

brief (Doc. No. 172), various discovery requests that Easley has submitted directly

to the Court (Doc. Nos. 151, 152, 155, 158, 159, 161-165, 168-69), and a motion for

an emergency conference (Doc. No. 170) submitted by Rev. Augustus Enoch on

Easley’s behalf.

I.    BACKGROUND

      Easley is proceeding on a civil rights complaint filed pursuant to 42 U.S.C.

§ 1983 against several correctional officers and medical staff members at SCI

Frackville, alleging various incidents of cruel and unusual punishment. (Doc. No.

11.) By Memorandum and Order entered on August 7, 2018, the Court: (1) granted

Defendant Shiptoski’s motion to dismiss/motion for summary judgment and
dismissed him from this action; (2) granted Defendant Boyce’s motion to

dismiss/motion for summary judgment and dismissed him from this action; (3)

denied Defendants Albert, Boyce, Corby, Dowd, Gregoire, Kostinko, Miller, and

Tomcavage’s motions to dismiss/motions for summary judgment for Easley’s failure

to exhaust administrative remedies; (4) granted Defendant Keller’s motion to

dismiss/motion for summary judgment for Easley’s failure to exhaust administrative

remedies with respect to his claim that Keller called him a “rat”; (5) granted

Defendant Marsh’s motion to dismiss/motion for summary judgment for Easley’s

failure to exhaust administrative remedies and dismissed Marsh from this action; (6)

granted Defendant Miller’s motion to dismiss/motion for summary judgment on the

basis that Easley’s 2014 haircut exemption claim was barred by the statute of

limitations; (7) granted Defendant Newberry’s motion to dismiss/motion for

summary judgment and dismissed him from this action; (8) denied the motion to

sever filed by several Department of Corrections (“DOC”) inmates; and (9) denied

Easley’s motion for default judgment and dismissed Defendant Dr. Pandya from this

action without prejudice pursuant to Rule 4(m) of the Federal Rules of Civil

Procedure. (Doc. Nos. 81, 82.) The remaining DOC Defendants filed their answer

on August 28, 2018. (Doc. No. 88.) Discovery is currently ongoing. In an Order

entered on February 14, 2019 (Doc. No. 128), Magistrate Judge Carlson granted

Defendants’ motion for extension of time to complete discovery (Doc. No. 127) and

directed that discovery be completed by August 1, 2019.
                                         2
II.   EASLEY’S MOTIONS

      A.       Motions for Emergency Hearing and Motion to Reproduce
               Documents

      Easley seeks an emergency hearing before the Court to address several

discovery concerns. He argues that the Defendants have not been cooperative

throughout the discovery period, that they have not attempted to settle discovery

disputes even after he has written several letters to counsel, and that they have had

more than enough time to process several videos in response to his discovery

requests. (Doc. No. 142 at 1.) Easley also mentions that upon his transfer to SCI

Forest, only the videos produced in response to discovery have been located. (Id.)

He maintains that all documents produced in response to discovery have not been

located. (Id.) Easley’s motion for reproduction of documents (Doc. No. 148)

requests that Defendants be directed to reproduce all of these documents and provide

them to him.

      In their brief in opposition to Easley’s motion for emergency hearing,

Defendants maintain that they “have responded to all of Easley’s discovery requests

and continue to respond in good faith by supplementing their responses with

additional documents and video footage as it becomes available.” (Doc. No. 154 at

1.) Defendants note that producing video footage to Easley has posed several

difficulties, which they have sought to troubleshoot before providing such video to

Easley. (Id. at 7.) Specifically, all videos must be converted to “a standard ‘.wmv’

                                         3
file” so that they can play on any computer. (Id. at 7-8.) With respect to written

responses and documents, Defendants state that Easley had already informed

counsel of the loss of his documents and that all written discovery responses have

been reprinted. (Id. at 9.) Defendants indicate that once all the responses and

documents “are present and organized in a manageable fashion,” they will be resent

to Easley. (Id.) Finally, Defendants assert that they continue to respond to Easley’s

requests in good faith, supplement their responses when needed, and have written

several letters to Easley in response to his discovery requests. (Id. at 10-12.)

      In his reply brief, Easley contends that Defendants have acted in bad faith

because they have only provided nineteen (19) videos, twelve (12) of which, he

argues, do not pertain to the instant suit. (Doc. No. 172 at 2.) He also contends that

Defendants have “falsified documents pertaining to discovery [and have] failed to

respond to discovery request[s].” (Id. at 1.) Easley also maintains that Defendants

have not abided by the Federal Rules of Civil Procedure because they have not

responded to discovery requests in the thirty (30) days to do so contemplated by the

Rules. (Id. at 4-5.)

      In light of Defendants’ assertions, Easley’s motion for emergency hearing

(Doc. No. 142) and motion to reproduce documents (Doc. No. 148) will be denied.

Defendants indicate that they are working to respond to Easley’s requests and that

they will be providing new copies of all written responses and documents to Easley

because his copies were lost after his transfer to SCI Forest. Moreover, to the extent
                                           4
Easley seeks sanctions, such are not warranted, as Easley has not demonstrated that

Defendants are acting in bad faith and are willfully disregarding discovery deadlines

and orders.1 See In re Schaefer Salt Recovery, Inc., 542 F.3d 90, 97 n.3 (3d Cir.

2008). To the extent that Easley believes Defendants’ responses to his discovery

requests are inadequate, nonresponsive, or fail to comply with the Federal Rules of

Civil Procedure, Easley may file a motion to compel.

       B.      Motion for Reproduction of Documents

       Easley has also filed a motion requesting that the Court provide him with new

copies of various filings in this matter. (Doc. No. 156.) He maintains that his copies

went missing after his transfer to SCI Forest. Easley requests copies of thirty-six

(36) separate documents. (Id. at 1-2.) These documents include his amended

complaint (Doc. No. 11), his brief in opposition to Defendant Shiptoski’s motion to

dismiss/motion for summary judgment (Doc. No. 67), his responses to the motion

for summary judgment previously filed by various Defendants (Doc. Nos. 71-73), a

proposed settlement agreement (Doc. No. 84), several discovery requests (Doc. Nos.

87, 89-97, 120), letters from him (Doc. Nos. 102-103, 108-109, 117, 121-22, 135,

144-46), documents relating to his previous motion to compel (Doc. Nos. 106-07,

119), Defendants’ brief in support of their motion to depose Easley (Doc. No. 116),



1
 As noted supra, discovery is currently set to close on August 1, 2019. Defendants indicate,
however, that they would not objection to an extension of that date if Easley “feels that he needs
additional time before the close of discovery.” (Doc. No. 154 at 8-9.)
                                                 5
his prior motion for emergency hearing (Doc. No. 132), and his April 11, 2019

motion for emergency hearing and brief in support (which the Court has addressed

above) (Doc. Nos. 142-43). Easley argues that he cannot properly litigate his case

without these documents and that he intends to use them as evidence and exhibits in

further proceedings. (Doc. No. 157 at 1-2.) In light of Easley’s pro se status, the

Court will grant his motion and direct the Clerk of Court to provide copies of the

documents he requests at no cost to him.

      C.     Easley’s Various Discovery Requests

      Easley has submitted several discovery requests to the Court. (Doc. Nos. 151,

152, 155, 158, 159, 161-165, 168-69).          Easley is reminded, however, that

“[i]nterrogatories, requests for disclosures, requests for documents, requests for

admissions, and answer and responses thereto shall be served upon other counsel

and parties but shall not be filed with the court except as authorized by a provision

of the Federal Rules of Civil Procedure or upon an order of the court.” M.D. Pa.

L.R. 5.4(b). Thus, any future discovery requests should only be addressed to counsel

for Defendants.

      D.     Motion for an Emergency Conference

      On May 28, 2019, the Court received another motion for an emergency

conference, submitted on Easley’s behalf by. Rev. Augustus Enoch. (Doc. No. 170.)

As the Court previously informed Easley and Enoch, however, “[a] jailhouse lawyer,

however, cannot act as the legal representative of another inmate.” Sandler v. Feder,
                                           6
No. 05-1032, 2006 WL 266125, at *3 (E.D. Pa. Jan. 31, 2006); see also Storseth v.

Spellman, 654 F.2d 1349, 1355 (9th Cir. 1981) (noting that nothing allows jailhouse

lawyers “to engage in the practice of law by filing papers with the court as the

inmate’s legal representative”). Therefore, because Enoch cannot represent Easley

in this matter, even on a temporary basis, the Court will strike the motion for an

emergency conference (Doc. No. 170) from the docket.

III.   CONCLUSION

       For the reasons set forth above, the Court will deny Easley’s motion for

emergency hearing (Doc. No. 142) and deny as moot his motion to reproduce

documents (Doc. No. 148). The Court will grant Easley’s motion for reproduction

of documents (Doc. No. 156) and direct the Clerk of Court to provide copies of the

documents sought to Easley at no cost to him. The motion for an emergency

conference (Doc. No. 170) submitted by the Rev. Augustus Enoch on Easley’s

behalf will be stricken from the docket. An appropriate Order follows.


                                     s/Sylvia H. Rambo
                                     SYLVIA H. RAMBO
                                     United States District Judge


Dated: June 12, 2019




                                        7
